REVOLVING CREDIT NOTE

December ___, 2012



$6,000,000.00

Tarrytown, New York

FOR  VALUE  RECEIVED,  IGXGLOBAL,  CORP.,  a  corporation  organized  under  the
 laws  of

the   State   of   Delaware   (“Borrower”),   promises   to   pay   to   the
  order   of   KELTIC   FINANCIAL

PARTNERS  II,  LP,  a  Delaware  limited  partnership  (“Lender”),  at  580
 White  Plains  Road,  Suite  610,

Tarrytown, New  York  10591  or at such  other place  as Lender may  from  time
 to  time  in  writing  designate,

the  principal  sum  of  each  Advance  made  by  Lender  to  Borrower  under
 that  certain  Loan  and  Security

Agreement  dated  on  or  about  the  date  hereof  between  Borrower  and
 Lender  (together  with  all  Exhibits

and  Schedules  thereto,  as  the  same   may  be  subsequently  amended,
 extended,  restated  or  otherwise

modified,  the  “Loan  Agreement”).     The  aggregate  unpaid  principal
 balance  hereof  shall  not  exceed  at

any  time  the  sum  of  SIX  MILLION  AND  00/100  DOLLARS  ($6,000,000.00).
  Unless  defined  herein,

capitalized terms shall have the meanings given such terms in the Loan
Agreement.

The  entire  unpaid  principal  balance  of  this  Note,  all  accrued  and
 unpaid  interest  thereon,  all  fees,

costs  and  expenses  payable  in  connection  with  the  Revolving  Credit,
 and  all  other  sums  due  hereunder

and  under  the  Loan  Documents  in  connection  with  the  Revolving  Credit,
 shall  be  due  and  payable in  cash

IN FULL on the Revolving Credit Termination Date.

Borrower  shall  pay  interest  on  the  outstanding  principal  amount  of
 this  Note  to  Lender  until  all

Obligations  with  respect  to  this  Note  and  the  Revolving  Credit  have
 been  finally  and  indefeasibly  paid  to

Lender  in  cash  and  performed  in  full.   Interest  shall  accrue  daily  on
 the  daily  unpaid  principal  amount  of

this  Note,  and  Borrower  shall  pay  interest  to  Lender  monthly  in
 arrears  commencing  on  the  first  Banking

Day  of  the  calendar  month  immediately  following  the  Effective  Date  and
 on  the  first  Banking  Day  of

each  calendar  month  thereafter.   The  principal  balance  of  this  Note
 shall  bear  interest  at  the  rate  set  forth

in Section 3.1 of the Loan Agreement, unless otherwise provided for by the terms
of the Loan Agreement.

All  repayments  or  prepayments  of  principal,  all  payments  of  interest
 and  all  payments  of  fees,

costs  and  expenses  payable  in  connection  with  the  Revolving  Credit
 shall  be  made  by  Borrower,  or

credited  to  the  account  of  Borrower  by  Lender,  pursuant  to  the  terms
 of  the  Loan  Agreement.   Borrower

may  prepay  the  indebtedness  evidenced  by  this  Note  in  whole  pursuant
 to,  and  subject  to,  the  applicable

provisions of the Loan Agreement and Loan Documents.

This  is  the  “Revolving  Credit  Note”  referred  to  in  the  Loan  Agreement
 and  is  entitled  to  the

benefit  of  all  of  the  terms  and  conditions  and  the  security  of  all
 of  the  security  interests  and  liens  granted

by  Borrower  or  any  other  person  to  Lender  pursuant  to  the  Loan
 Agreement,  all  collateral  security

agreements  executed  and/or  delivered  by  Borrower,  and  all  of  the  other
 Loan  Documents  including,

without  limitation,  supplemental  provisions  regarding  mandatory  and/or
 optional  prepayment  rights  and

premiums.

The   entire   unpaid   Obligations   and   Indebtedness   evidenced   by   this
  Note   shall   become

immediately  due  and  payable,  without  further  notice  to  or  demand  of
 Borrower  upon  the  happening  of

any  Event  of  Default.    After  an  Event  of  Default,  Lender  shall  have
 all  of  the  rights  and  remedies

available  to  Lender  as  set  forth  in  the  Loan  Documents,  including  but
 not  limited  to  those  relating  to  the

enforcement of this Note and the and collection of the Obligations owing in
connection with this Note and

the Revolving Credit.



06 IGXGLOBAL RevNote Final.docx

Page 1 of 2





--------------------------------------------------------------------------------

The  agreements,  covenants,  Indebtedness,  liabilities  and  Obligations  of
 Borrower  set  forth  in  this

Note  shall  continue  to  be  effective,  or  be  reinstated,  as  the  case
 may  be,  if  at  any  time  any  payment  in

respect  of  the  Revolving  Credit  is  rescinded  or  must  otherwise  be
 restored  or  returned  by  Lender  by

reason  of  any  bankruptcy,  reorganization,  arrangement,  composition  or
 similar  proceeding  or  as  a  result

of  the  appointment  of  a  receiver,  intervenor  or  conservator  of,  or
 trustee  or  similar  officer  for,  Borrower

or  any  other  Person,  or  any  Property  of  Borrower  or  any  other
 Person,  or  otherwise,  all  as  though  such

payment had not been made.

Whenever  any  payment to  be  made  under  this  Note  shall be  stated  to  be
 due  on  a  day  other  than  a

Banking  Day,  such  payment  shall  be  made  on  the  next  succeeding
 Banking  Day  and  such  extension  of

time shall be included in the computation of any interest then due and payable
hereunder.

Borrower  and  all  other  parties  who,  at  any  time,  may  be  liable
 hereon  in  any  capacity  waive

presentment,  demand  for  payment,  protest  and  notice  of  dishonor  of
 this  Note.    This  Note  and  any

provision  hereof  may  not  be  waived,  modified,  amended  or  discharged
 orally,  but  only  by  an  agreement

in writing which is signed by the holder and the party or parties against whom
enforcement of any waiver,

change, modification, amendment or discharge is sought.

This  Note  shall  be  governed  by  and  construed  in  accordance  with  the
 internal  laws  of  the  State  of

New  York,  as  the  same  may  from  time  to  time  be  in  effect,  without
 regard  to  principles  of  conflicts  of

laws  thereof.  This  Note  shall  be  binding  upon  Borrower,  its  successors
 and  assigns,  and  shall  inure  to  the

benefit  of  Lender,  its  successors  and  assigns.   Lender  shall  have  the
 right,  without  the  necessity  of  any

further  consent  of  or  other  action  by  Borrower,  to  sell,  assign,
 securitize  or  grant  participations  in  all  or  a

portion  of  Lender’s  interest  in  this  Note  to  other  financial
 institutions  of  Lender’s  choice  and  on  such

terms  as  are  acceptable  to  Lender  in  Lender’s  sole  discretion.
 Borrower  shall  not  assign,  exchange  or

otherwise  hypothecate  any  Obligations  under  this  Note  or  any  other
 rights,  liabilities  or  obligations  of

Borrower  in  connection  with  this  Note,  in  whole  or  in  part,  without
 the  prior  written  consent  of  the

Lender,  and  any  attempted  assignment,  exchange  or  hypothecation  without
 such  written  consent  shall  be

void and be of no effect.

IN WITNESS WHEREOF, the undersigned has executed this Note the day and year
first above

written.

IGXGLOBAL, CORP.

By:_______________________________________

Name:

Title:



STATE OF

)



) SS.:



COUNTY OF

)



On  the  ___  day  of  __________  in  the  year  ____________,  before  me,
 the  undersigned,  a

notary  public  in  and  for  said  state,  personally  appeared
 _________________________,  personally  known

to  me  or  proved  to  me  on  the  basis  of  satisfactory  evidence  to  be
 the  individual  whose  name  is  subscribed

to  the  within  instrument  and  acknowledged  to  me  that  he/she  executed
 the  same  in  his/her  capacity,  and

that  by  his/her  signature  on  the  instrument,  the  individual,  or  the
 person  upon  behalf  of  which  the

individual acted, executed the instrument.

_______________________________________________

Notary Public



06 IGXGLOBAL RevNote Final.docx

Page 2 of 2



